
	
		I
		111th CONGRESS
		2d Session
		H. R. 6110
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize
		  telehealth and telemedicine grant programs.
	
	
		1.Short titleThis Act may be cited as the
			 Telehealth Improvement and Expansion Act of
			 2010.
		2.Reauthorization
			 of telehealth and telemedicine grant programs
			(a)Telehealth
			 network and telehealth resource centers grant programsSection 330I (42 U.S.C. 254c–14) is
			 amended—
				(1)in subsection (a),
			 by amending paragraph (3) to read as follows:
					
						(3)Frontier
				communityThe term
				frontier community shall have such meaning as developed by the
				Secretary, in consultation with the Secretary of Agriculture, not later than
				one year after the date of the enactment of the Telehealth Improvement and
				Expansion Act of 2010.
						;
				
				(2)in subsection (b),
			 by striking , under section 301,;
				(3)in subsection
			 (c)(2), by striking under section 301 and inserting under
			 this section;
				(4)in subsection
			 (f)(1)(B)(iii)—
					(A)in subclause (IV),
			 by striking Local health departments and inserting State,
			 local, or tribal health departments;
					(B)in subclause
			 (VII), by inserting , including skilled nursing facilities
			 before the period at the end;
					(C)in subclause (IX),
			 by inserting , including community mental health centers or county
			 mental health and public mental health facilities before the period at
			 the end; and
					(D)by adding at the
			 end the following:
						
							(XIII)Renal dialysis
				facilities.
							;
					(5)by amending
			 subsection (i) to read as follows:
					
						(i)Preferences
							(1)Telehealth
				NetworksIn awarding grants
				under subsection (d)(1) for projects involving telehealth networks, the
				Secretary shall give preference to eligible entities meeting at least one of
				the following:
								(A)NetworkThe
				eligible entity is a health care provider in, or proposing to form, a health
				care network that furnishes services in a medically underserved area or a
				health professional shortage area.
								(B)Broad geographic
				coverageThe eligible entity demonstrates broad geographic
				coverage in the rural or medically underserved areas of the State or States in
				which the entity is located.
								(C)LinkagesThe
				eligible entity demonstrates its ability to use the grant to establish or
				develop plans for telehealth systems that will link rural hospitals and rural
				health care providers to other hospitals, health care providers, and
				patients.
								(D)EfficiencyThe
				eligible entity demonstrates its ability to use the grant to promote greater
				efficiency in the use of health care resources.
								(E)ViabilityThe eligible entity demonstrates the
				long-term viability of projects through—
									(i)availability of
				non-Federal funding sources; and
									(ii)institutional and
				community support for the telehealth network.
									(F)ServicesThe
				eligible entity provides a plan for coordinating system use by eligible
				entities and prioritizes use of grant funds for health care services over
				nonclinical uses.
								(2)Telehealth
				resource centersIn awarding
				grants under subsection (d)(2) for projects involving telehealth resource
				centers, the Secretary shall give preference to eligible entities meeting at
				least one of the following:
								(A)Provision of a
				broad range of servicesThe eligible entity has a record of
				success in the provision of a broad range of telehealth services to medically
				underserved areas or populations.
								(B)Provision of
				telehealth technical assistanceThe eligible entity has a record
				of success in the provision of technical assistance to providers serving
				medically underserved areas or populations in the establishment and
				implementation of telehealth services.
								(C)Collaboration
				and sharing of expertiseThe eligible entity has a demonstrated
				record of collaborating and sharing expertise with providers of telehealth
				services at the national, regional, State, and local
				levels.
								;
				(6)in subsection
			 (j)(2)(B), by striking such projects for fiscal year 2001 and
			 all that follows through the period and inserting such projects for
			 fiscal year 2010.;
				(7)in subsection
			 (k)(1)—
					(A)in subparagraph
			 (E)(i), by striking transmission of medical data and inserting
			 transmission and electronic archival of medical data; and
					(B)by amending
			 subparagraph (F) to read as follows:
						
							(F)developing projects to use telehealth
				technology to—
								(i)facilitate
				collaboration between health care providers;
								(ii)promote
				telenursing services; or
								(iii)promote patient understanding and adherence
				to national guidelines for chronic disease and self-management of such
				conditions;
								;
					(8)in subsection (n),
			 by inserting and minimize duplication before the period at the
			 end;
				(9)in subsection (q),
			 by striking Not later than September 30, 2005 and inserting
			 Not later than 1 year after the date of the enactment of the Telehealth
			 Improvement and Expansion Act of 2010, and annually thereafter;
				(10)by striking
			 subsection (r);
				(11)by redesignating
			 subsection (s) as subsection (r); and
				(12)in subsection (r)
			 (as so redesignated)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking and before such sums; and
						(ii)by
			 inserting , $10,000,000 for each of the fiscal years 2012 through
			 2016 before the semicolon; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking and before such sums; and
						(ii)by
			 inserting , $10,000,000 for each of the fiscal years 2012 through
			 2016 before the period.
						(b)Telemedicine;
			 incentive grants regarding coordination among StatesSubsection
			 (b) of section 330L (42 U.S.C. 254c–18) is amended by inserting ,
			 $10,000,000 for each of the fiscal years 2012 through 2016 before the
			 period at the end.
			
